DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 13-14, 16, 18, 20-21, 23, 29, 31, 33, 35-36, 47, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “N cells, each cell comprising an anode and a cathode current collector, wherein N-1 cells in the series comprise a cathode current collector that is in physical contact with the anode of an adjacent cell in the series”.  It is unclear whether the first cell and second cell recited in a preceding claim is part of “N cells”, “N-1 cells” or “adjacent cell” recited in the instant claim.
Claim 13 recites the limitation “the cell” and “the cell width”.  It is unclear as to which cell the limitation is referring to.
Claim 13-14 recites the limitation “the conduit”.  This limitation is unclear because it may refer to a single conduit of a single cell, a single conduit connecting multiple cells or each conduit of at least one cell.
Claim 16 recites the limitation “the at least one cell comprises a convergent nozzle at the inlet end of the conduit.  The limitation “the conduit” is unclear because it may refer to a single conduit of a single cell, a single conduit connecting multiple cells or each conduit of at least one cell.  Further, the limitation is unclear because it implies a single convergent nozzle is comprised as part of each and every one of the “at least one cell” as opposed to each of the at least on cell comprising a convergent nozzle.
Claim 18 recites the limitation “the cathode current collector of the at least one cell forms the convergent nozzle”.  The limitation “the cathode current collector” implies a single cathode current collector followed by “the at least one cell” which implies the possibility of multiple cells.  It is unclear which cathode current collector among the at least one cell the limitation refers to, and whether the limitation is implying that there is a single cathode current collector associated with each and every one of the at least one cell.  Similarly, the limitation “the convergent nozzle” is unclear since it implies one convergent nozzle is part of potentially multiple cells.
Claim 20 recites the limitation “the cathode current collector”.  It is unclear which cathode current collector said limitation is referring to.
Claim 20 recites the limitation “the anode”.  It is unclear which anode said limitation is referring to.
Claim 20 recites the limitation “the cell”.  It is unclear which cell said limitation is referring to.
Claim 21 recites the limitation “the cells in the series”.  It is unclear whether this limitation includes the first cell and the second cell recited in a preceding claim or not.
Claim 23 recites the limitation “the cells in the series”.  It is unclear whether this limitation includes the first cell and the second cell recited in a preceding claim or not.
Claim 29 recites the limitation “the series” in line 2.  It is unclear whether this limitation refers to the series of cells or another series.
Claim 47 recites the limitation “the conduits”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “the cells in the series”.  It is unclear whether this limitation includes the first cell and the second cell recited in a preceding claim or not.
Claim 54 recites the limitation “the series” in line 2.  It is unclear whether this limitation refers to the series of cells or another series.
Further, dependent claims 31, 33, 35-36 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-14, 16, 18, 20-21, 23, 29, 35-36, 47, 53-54, 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al. (US 7,255,960 B1).
Regarding claim 1, Dow discloses a series of cells for use in an electrochemical device (electrochemical cell, Abstract, Fig. 2), which comprises:
a first cell comprising an anode and a cathode current collector (electrochemical cell 42 including metallic anode 46 and a catalytic surface 44, C3/L40-48, Fig. 2); and
a second cell comprising an anode and a cathode current collector (electrochemical cell 42 including metallic anode 46 and a catalytic surface 44, C3/L40-48, Fig. 2);
wherein the cathode current collector of the first cell is in physical contact with the anode of the second cell (Fig. 2).
Regarding claim 2, Dow discloses all of the claim limitations as set forth above.  Dow further discloses N cells, each cell comprising an anode and a cathode current collector, wherein N-1 cells in the series comprise a cathode current collector that is in physical contact with the anode of an adjacent cell in the series, and wherein N is an integer greater than 2 (Fig. 2).
Regarding claim 12, Dow discloses all of the claim limitations as set forth above.  Dow further discloses at least one cell in the series comprises a conduit between its anode and cathode current collector, wherein the conduit extends from an inlet end to an outlet end (Fig. 2-3 show a conduit extending from an inlet to an outlet).
Regarding claim 13, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the conduit in the at least one cell in the series extends in a direction transverse to the cell across the cell width (Fig. 2-3 show a conduit extending in a direction transverse across the cell width).
Regarding claim 14, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the conduit in the at least one cell in the series extends in a direction along the length of the series (Fig. 2-3 show a conduit extending along a length of the series).
Regarding claim 16, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the at least one cell comprises a convergent nozzle at the inlet end of the conduit (Fig. 3 show a tapered nozzle).
Regarding claim 18, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the cathode current collector of the at least one cell forms the convergent nozzle (Fig. 3 show a tapered nozzle).
Regarding claim 20, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the cathode current collector comprises a bend such that the distance between at least a portion of the cathode current collector and the anode of the cell tapers to reduce the cross-sectional area of the conduit in the direction from the inlet end to the outlet end of the conduit (Fig. 3 show a tapered portion).
Regarding claim 21, Dow discloses all of the claim limitations as set forth above.  Dow further discloses at least one anode of the cells in the series comprises at least one of aluminum, gallium, indium, and thallium, or any combination of two or more of these (metallic anode includes aluminum, gallium, aluminum alloy, C3/L40-48).
Regarding claim 23, Dow discloses all of the claim limitations as set forth above.  Dow further discloses at least one cathode current collector of the cells in the series comprises at least one of bronze, phosphor bronze, steel, carbon, the graphite allotrope of carbon, carbon impregnated with a metal, carbon foam, copper, tin, iron, lead, platinum, gold, and silver, or any combination of two or more of these (catalytic surface 44 includes copper, carbon catalyzed with palladium, iridium or silver, C3/L49-57).
Regarding claim 29, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the series is in contact with a single electrolyte solution (Fig. 1 shows a single electrolyte solution).
Regarding claim 35, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the single electrolyte solution comprises a base (liquid caustics include sodium hydroxide, potassium hydroxide, lithium hydroxide, C4/L16-21).
Regarding claim 36, Dow discloses all of the claim limitations as set forth above.  Dow further discloses the base is sodium hydroxide (liquid caustics include sodium hydroxide, C4/L16-21).
Regarding claim 47, Dow discloses all of the claim limitations as set forth above.  Dow further discloses a method (method, Abstract) comprising: providing a series of cells of claim 12 (see rejection of claim 12 above); and providing a flow of a single electrolyte solution through the conduits of the cells in the series (providing for flow, C4/L4-15).
Regarding claim 53, Dow discloses all of the claim limitations as set forth above.  Dow further discloses a method for producing electricity (cell uses aluminum anode and catholyte comprising an oxidant of hypochlorite, C2/L25-33, C4/L29-31, C5/L66-C6/L2; connected to a load, C3/L30-32, which implies the cell produces electricity), which comprises providing a series of cells of claim 1 (see rejection of claim 1 above) in contact with a single electrolyte solution (mixture of caustic, electrolyte and liquid catholyte, Abstract), and connecting the series of cells to a load (connected to a load, C3/L30-32).
Regarding claim 54, Dow discloses all of the claim limitations as set forth above.  Dow further discloses a method for producing hydrogen (cell uses aluminum anode and catholyte comprising an oxidant of hypochlorite, C2/L25-33, C4/L29-31, C5/L66-C6/L2; the reactants produce/generate hydrogen, C4/L29-31), which comprises providing a series of cells of claim 1 (see rejection of claim 1 above) and contacting the series with a single electrolyte solution (mixture of caustic, electrolyte and liquid catholyte, Abstract).

Regarding claim 58, Dow discloses an electrochemical cell (electrochemical cell, Abstract, Fig. 2) comprising:
an anode (metallic anode 46, C3/L40-48, Fig. 2);
a cathode current collector (catalytic surface 44, C3/L40-48, Fig. 2); and
a single electrolyte solution in contact with the anode and cathode current collector, wherein the single electrolyte solution comprises an oxidant that is a salt or acid, or comprises an oxidant and a salt (mixture of caustic, electrolyte and liquid catholyte, Abstract; includes hypochlorite, C4/L31).

Regarding claim 59, Dow discloses an electrochemical cell (electrochemical cell, Abstract, Fig. 2) comprising:
an anode (metallic anode 46, C3/L40-48, Fig. 2);
a cathode current collector (catalytic surface 44, C3/L40-48, Fig. 2); 
a single electrolyte solution in contact with the anode and cathode current collector (mixture of caustic, electrolyte and liquid catholyte, Abstract; includes hypochlorite, C4/L31); and a non-porous, non-conductive spacer disposed between the anode and cathode current collector (separator disposed between the metallic anode and the catalytic surface capable of providing the necessary support fluid flow, C4/L7-15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 7,255,960 B1), as applied to claims 1-2, 12-14, 16, 18, 20-21, 23, 29, 35-36, 47, 53-54, 58-59 above, in view of CH245180A, refer to English translation.
Regarding claim 31, Dow discloses all of the claim limitations as set forth above.  However, Dow does not disclose the single electrolyte solution comprises a salt or acid of peroxydisulfate and optionally a salt of sulfate.
CH245180A discloses battery comprising an electrolyte containing sodium persulfate (P2, lines 68-69; P1, lines 26-36).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 33, Dow discloses all of the claim limitations as set forth above.  However, Dow does not disclose the peroxydisulfate salt is sodium peroxydisulfate and the optional sulfate salt is sodium sulfate.
CH245180A discloses battery comprising an electrolyte containing sodium persulfate (P2, lines 68-69; P1, lines 26-36).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/26/2022